Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       DETAILED ACTION
1.   Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on May 18, 2021 is acknowledged.
                                                 Status of the Application
2.  Claims 1-10 are considered for examination. Claims 12, 14-22 are withdrawn from further consideration as being drawn to non-elected group. Claims 11 and 13 were canceled.
                                                              Priority
3. This application filed on December 19, 2019 is a 371 of PCT/CN2017089199 filed on June 20,2017.
                                                         Specification
4.    The disclosure is objected to because of the following informalities:
       (i) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see entire document, at least page 2, line 18). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
         (ii)   This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) 
      Sequences appearing in the specification (see at least page 22, line 2-6) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). 
Appropriate correction is required.
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jabara et al. (US2016/0026758) in view of Chun (US 2007/0172824). 
         Jabara et al. teach a tagged PCR primers of claim 1, comprising a first primer and a second primer, wherein the first primer comprises a first specific sequence, a first random sequence and a first universal sequence, and the second primer comprises a second specific sequence, a second random sequence and a second universal 
         With reference to claim 3, Jabara et al teach that the first random sequence and the second random sequence each have a length of 15-45 bp, and the first specific sequence and the second specific sequence each have a length of 15-30 bp (see entire document, at least para 0133-0142). 
    With reference to claim 4-5, Jabara et al teach that the 1-5’ bases from each of the 5’ end and the 3’ end of the first primer are respectively subjected to thio-modification, and the 1-5 bases from each of the 5’ end and the 3’ end of the second primer are respectively subjected to thio-modification,wherein the thio-modification is selected from phosphorothioate modification, methyl-sulfate modification and peptide nucleic acid modification (see entire document, at least para 0086, 0115).
      With reference to claim 6, Jabara et al teach that at least one of the first primer and the second primer is subjected to phosphorylation modification at the 5’ end (see entire document, at least para 0064-0065, para 0064).
     With reference to claim 7, Jabara et al teach that the first primer further comprises a first molecular tag, and the first molecular tag is located between the first 
       With reference to claim 8, Jabara et al teach that the first molecular tag and the second molecular tag (barcode) have different sequences (see entire document, at least para 0005-0006, 0023, Fig. 1).
       With reference to claim 9, Jabara et al teach that the first molecular tag and the second molecular tag each have a sequence in a length of 5-10 bp (see entire document, at least at least 0133-0142, 0086-0087).
       With reference to claim 10, Jabara et al teach that the first universal sequence and the second universal sequence each have a length of 15-20 bp (see entire document, at least para 0065). 
           However Jabara et al. did not specifically teach that the universal sequence is located between the specific sequence and the random sequence.
       Chun teaches primers for amplifying an unknown nucleotide sequence adjacent to a known sequence, wherein Chun teaches primers comprising an universal sequence positioned between a specific sequence and random sequence (see at least para 0024, 0033-0034, 0089-0111). With reference to claim 2, Chun teaches that the first specific sequence and the second specific sequence each have a TM value of 55-65°C, and the first primer and the second primer each have a TM value of 65-75°C (see entire document, at least 0058-0059, 0077).

Nonstatutory Double Patenting
7.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
              A.  Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US 16/624, 779 in view of Chun (US 2007/0172824).  Although the claims 1-10 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the 
                Chun teaches primers for amplifying an unknown nucleotide sequence adjacent to a known sequence, wherein Chun teaches primers comprising an universal sequence positioned between a specific sequence and random sequence (see at least para 0024, 0033-0034).
                 It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the claims in the copending application with the positioning of an universal sequence as taught by Chun to improve the sensitivity of amplifying the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the claims in the copending application with the universal sequence and have a reasonable expectation of success that the combination would improve the specificity of the method because Chun explicitly teach that the position of universal or regulatory sequence would prevent annealing to non-target sequences thereby increasing the specificity of primer to bind to the target nucleic acid sequence (see at least para 0034) and such a modification of the claims in copending application is considered obvious over the cited prior art. 
This is a provisional nonstatutory double patenting rejection.

                Chun teaches primers for amplifying an unknown nucleotide sequence adjacent to a known sequence, wherein Chun teaches primers comprising an universal sequence positioned between a specific sequence and random sequence (see at least para 0024, 0033-0034).
                 It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the claims in the copending application with the positioning of an universal sequence as taught by Chun to improve the sensitivity of amplifying the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the claims in the copending application with the universal sequence and have a reasonable expectation of success that the combination would improve the specificity of the method because Chun explicitly teach that the position of universal or regulatory sequence would prevent 
This is a provisional nonstatutory double patenting rejection.
                                                          Conclusion
             No claims are allowable.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair / PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637